Title: To Benjamin Franklin from James Parker, 27 August 1766
From: 
To: 


Honoured Sir
New York Aug 27. 1766
Tho’ I have not the Pleasure of One Line from you by this last Packet, and have but little new to acquaint you of, but what I have wrote about before, or your Friends will inform of, yet I will not forfeit my Charter by not writing, and wish I could say any Thing that would be pleasing. This has been for the greatest Length of Time the warmest Summer I know: And the fore part of it being pretty wet has caus’d a great deal of Sickness in many Places; my Son, who never got thoroughly well since last Winter, has had another hard Spell, but having got better about 10 Days, so as to be able to go about, he is thinking to take a Small Voyage to Sea, in Hopes that may help restore his Health: and Six Days ago, I was taken with a violent Fever, which reduced me very low, but by God’s Blessing, upon the Medicines used, the Fever has left me, and I am recovering, and just able to write. I yet print no Paper, because I am yet in Hopes to settle Some how with Holt, which is promised to be the first of next Month, tho’ my Hopes are but small, seeing his often Promises were never minded, nor have I any well-grounded Assurance of its being better now but I have promised to wait so long. In the mean while Nothing is done with Hamilton and Balfour’s Business—and I am afraid of a poor Account from thence, so that at the last I shall suffer in that Affair: and I shall be glad if I should suffer no more: for I would freely lose all that to have a full Settlement and Payment on all other Matters: but alas! I fear after a Settlement, if such a Thing Should ever be effected, that I shall get little or nothing: for he will plead his New Printing Materials are his Brothers, tho I never could learn his Brothers were ever a Bit more generous than himself, or would ever help him before but were willing enough he should live upon me, and eat me up, and when an Opportunity offered to do it more effectually they would do that, or rather he found them my Money for them to do it for him; but thus it is, and I must Still use the Same Remedy I do in the Gout. I have not had the Pleasure of one single Six pence worth of Work since I been removed here, nor done any for Pay except what I did for the Jerseys at Woodbridge last Month. What I have done here is part of an Almanack which I am now about, but have Stood Still a little for some Paper I daily expect: Mean while Living in this City is excessive high. Every Body complains No Money, yet every One asks such Prices for Things, as if we had the Potosi Mountain within a Mile of us: By my Computation it takes every Farthing of my Allowance for only Victuals, Drink, and Taxes and Firewood so we must all go naked and pay no Debts, unless Providence sends us some Work otherways; and in my Charges I have not included the Doctor’s Bill: I have yet Hopes that that good Providence, which never entirely left me, will not leave me now; but indeed, Sir, if the Post-Master General will have their Comptroller of these Offices live in New-York, I humbly think they Should be willing to allow him the other £20 per An: I do not desire your exorbitant or overgrown Allowances but Time and Places should be considered, and indeed there are many more small Offices to look after, and write to than there were a few years ago: tho’ the additional Riders and Expences of Times, together with the Lowering of the Postages, to which may really be added, the Deadness of Trade at present makes it so that the Revenue is not much enlarged; but it is a growing Thing, and tho I have as much real Trouble now, as a Comptroller with double the Revenue and the same Quantity of Offices, yet I don’t doubt but a succeeding One will be allowed more: But I submit. The Office in the Custom-House as I am obliged to act in it, has really not an Adequate Allowance, and I don’t see by the new Laws, that I am like to have any Less to do in it, but rather more: I have no Merit to plead for me, but wish those Gentlemen of the Customs would think that £10 more, per An. would draw a little more of my Blessings on them: I know well the Nation is already too much Burdened with Pensioners, but apprehend those real Burthens are of a much larger Measure than mine, and too often Sinecures, which is not the Case with this; tho’ perhaps it might have formerly been a little on that Order. But if I can but do my Duty to Satisfaction,—a hard Thing!—I shall be satisfied and a little more, like a Spur to an old Horse, would help somewhat in the Way.
You see I find something to fill up two Sides of Paper at the same Time have little or Nothing to say: Our Friend Hughes here Still keeps close, and still keeps a School. Thank God he is well, which is one Comfort he has in his Troubles. It seems there was one Comfort left even in Pandora’s Box. But we have never got the Electrical Machine yet, nor shall we without the Bill of Lading, or at least till the Captain returns, who is still abroad. I believe I have sold 40 or 50s. worth of Stationary in my Shop since I opened it, and that is as much as I can say: There are so many flourishing Stationers here to what there were formerly, that I stand but a poor Chance among them: Rivington, Noel and Gaine, are Tiptops: there are several others of smaller Note; yet I think, had I not been so shamefully circumvented by Holt this last Time, that I could have got in for a Sharer with them; tho’ as tis, I have not had the Offer of So much as a single Hand-Bill, &c. Indeed few of those are done here.
Benny Mecom, goes on in the usual Road, now-and-then a Promise: but that is all: Had he paid the Riders sooner, it would have been better: for the Ballances in the Post-Office since he paid them, are but small. Our Friend Chew of New-London seems to me to be in much such a Box: He is the compleatest Parrier of a Dun, that I have any Occasion to treat of:
Now, my Honoured Sir, if I have not wrote as an agreeable Letter to you, as many of your Friends will have done by this Packet, yet I can assure you, there are two Things in my Letters generally not deficient; those are Length and Truth, which they possibly vye with any: but for other Matters I can’t say much in their Praise, they may however besides, if you will permit them, assure you, that I beg all our humble Salutations may be acceptable, and that I am still Your most obliged Servant
James Parker

PS. Tho’ I am but poorly, yet this is the 7th Letter I have wrote to Day, and but only this one to go beyond Sea:

 
Endorsed: Mr Parker Augt. 27, 1766
